Appellant was convicted of the offense of violating the prohibition laws by having whisky in his possession. The state's evidence consisted of the testimony of a single witness, one Mrs. Lula Clifton, which testimony made out every essential element necessary to support a conviction. There is really nothing presented by the record worthy of comment. The issue of the guilt vel non of appellant was properly submitted to the jury. *Page 428 
The only written charges requested by, and refused to, appellant, not patently without merit, and properly refused, were charges No. 6 and No. 7. Each of these written charges was refused without error, because of the omission of the word "willfully" before the words "sworn falsely" and "swore falsely," respectively. Ward v. State, 19 Ala. App. 398,98 So. 208; Prater v. State, 107 Ala. 26, 18 So. 238.
We find nowhere any prejudicial error, and the judgment of conviction is affirmed.
Affirmed.